Citation Nr: 0025844	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which granted an increased 
rating (from 10 percent to 50 percent) for a service-
connected psychiatric disorder now classified as PTSD 
(previously classified as anxiety reaction with conversion 
features).  The veteran appeals for an even higher rating for 
PTSD.

The Board notes that in a December 1999 written presentation, 
the veteran's representative appears to be raising a claim 
for a total disability compensation rating based on 
individual unemployability (TDIU rating).  This issue is not 
in appellate status, and is referred to the RO for 
appropriate action.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  His claim for an 
increased rating is well grounded, meaning plausible, and the 
file shows there is a further VA duty to assist in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board notes that by a statement dated in November 1998, 
the veteran reported that he was receiving ongoing treatment 
for a psychiatric disorder at the Bedford VA Medical Center 
(VAMC).  Such history of recent VA treatment was repeated at 
a December 1998 VA examination.  The recent VA treatment 
records have not been obtained and associated with the claims 
file, and they should be.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran last underwent a VA psychiatric examination in 
December 1998.  The Board finds that this examination is not 
entirely responsive to the pertinent rating criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), and thus 
another examination should be performed.  38 C.F.R. § 4.2.  
The examiner should review the claims file, diagnose all 
current psychiatric disorders, including any substance abuse 
disorders, and should clearly indicate the symptoms and the 
level of occupational and social impairment resulting from 
service-connected PTSD, as distinguished from symptoms 
resulting from non-service-connected conditions.  The Board 
notes that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.  Moreover, compensation for substance abuse is 
prohibited.  VAOPGCPREC 2-98 and 7-99.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder 
since 1990.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.  In particular, the RO 
should obtain the treatment records since 
1990 from the Bedford VAMC.

2.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

The examiner should be asked to diagnose 
all current psychiatric disorders, 
including any substance abuse disorder, 
and should indicate which of the 
veteran's current psychiatric symptoms 
are referable to his service-connected 
PTSD.  The doctor should note whether or 
not the veteran's PTSD has the specific 
symptoms listed in the rating criteria of 
38 C.F.R. § 4.130, Code 9411 (1999).  The 
examiner should determine the current 
level of occupational and social 
impairment resulting solely from the 
service-connected PTSD.

3.  After the above development has been 
completed, the RO should review the claim 
for an increased rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


